ICJ_005_Fisheries_GBR_NOR_1951-01-10_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE ANGLO-NORVEGIENNE
DES PECHERIES

ORDONNANCE DU 10 JANVIER 1951

1951

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

ANGLO-NORWEGIAN
FISHERIES CASE

ORDER OF JANUARY 10th, 1951

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit étre citée comme suit:

« Affaire anglo-norvégienne des pécheries, Ordonnance du
10 janvier 1957: C.I. J. Recueil 1951, p. 8. »

This Order should be cited. as follows :

“Anglo-Norwegian fisheries case, Order of January roth, 1951:
I. C. J. Reports 1951, p. 8.”

 

N° de vente: 55
Sales number

 

 

 
INTERNATIONAL COURT OF JUSTICE

YEAR 1951

Order of January roth, 1951

ANGLO-NORWEGIAN
FISHERIES CASE

The President of the International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court,

having regard to the Order of November gth, 1949, by which the
Acting-President of the Court fixed the time-limits for the present-
ation of the documents of the written proceedings in the Anglo-
Norwegian Fisheries Case,

having regard to the Orders of March 2gth and October 4th, 1950,
by which the Court extended the aforesaid time-limits ;

Whereas, by letter of December 14th, 1950, the Agent of the
Government of Norway has requested the extension until April 30th,
1951, of the time-limit for the presentation of the Rejoinder of the
Government of Norway, which had been fixed at January 31st,
1951, by the Order of October 4th, 1950 ;

Whereas, in said letter of December r4th, 1950, the Agent of the
Government of Norway recalls that, by letter of September 2gth,
1950, he had agreed to the extension of the time-limit fixed for the
presentation of the Reply of the Government of the United King-
dom, while reserving the right, after having studied said Reply, to
ask for an extension of the time-limit fixed for the presentation of
the Rejoinder of the Government of Norway ;

Whereas, in said letter of December 14th, 1950, the Agent of the
Government of Norway puts forward various arguments in favour
of his request ;

Whereas the request of the Agent of the Government of Norway

was communicated to the Agent of the Government of the United
Kingdom by letter of December 18th, 1950, and whereas this

4

1951
January rot
General List

No. 5
ORDER OF IO I 51 (FISHERIES CASE) 9

Agent, by letter of January 4th, 1951, has stated various considera-
tions which have led him to oppose the request, while adding that
he would not oppose an extension of one month or six weeks ;

Whereas the case is of such a nature that the decision may affect
in a lasting way the territorial status of Norway and, if it should be
recognized that a temporary obstacle has been wrongly put to the
exercise of their rights by British fishermen, may give rise to redress
by means of reparation for the damage caused ;

Whereas in similar cases, affecting the territorial status of States,
time-limits comparable to the one now requested have sometimes
been granted ;

Whereas the volume of the Reply submitted by the United King-
dom, the importance of the charts annexed thereto and the com-
mentaries on those charts in said Reply must be taken into consider-
ation ;

Whereas a reduction of the extension requested, to meet the wish
of the Government of the United Kingdom to see the case decided
before the beginning of the next fishing season, would not assure
this result because there are other cases now pending before the
Court which must be heard first and, secondly, because a risk would
then arise of gaps in the written proceedings, which would result in
the protraction of oral arguments, when it is desirable, on the
contrary, to have those arguments restricted to what will seem
essential to the statement of the claim and of the defence, without
reverting to what should previously have been made sufficiently
clear in the written proceedings,

Decides

to extend until April 30th, 1951, the time-limit fixed by the Order
of October 4th, 1950, for the presentation of the Rejoinder of the
Government of Norway.

Done in English and French, the French text being authoritative,
at the Peace Palace, The Hague, this tenth day of January, one
thousand nine hundred and fifty-one, in three copies, one of which
will be placed in the archives of the Court, and the others trans-
mitted to the Government of the United Kingdom and the Govern-
ment of the Kingdom of Norway, respectively.

(Signed) BASDEVANT,
President.

(Signed) E. HAMBRO,
Registrar.
